Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 27, 2013

                                      No. 04-13-00136-CV

                                         Ronnie PACE,
                                           Appellant

                                                v.

                        Chester B. WHATLEY and Alice Faye Whatley,
                                       Appellees

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 10697B
                         Honorable Stephen B. Ables, Judge Presiding


                                         ORDER
         Appellees’ motion for extension of time to file their brief is granted. We order the brief
due August 28, 2013. No further extensions of time will be granted absent a showing of
extraordinary circumstances.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2013.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court